                                          Case 3:18-cr-00404-HSG Document 111 Filed 11/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                                Case No. 18-cr-00404-HSG-3
                                   8                    Plaintiff,                           ORDER REGARDING DECEMBER 2
                                                                                             IN-PERSON SENTENCING HEARING
                                   9              v.

                                  10     ANTHONY MICHAEL MORAN,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           An in-person sentencing hearing is currently set for December 2, 2020, at 10:00 A.M. In

                                  14   light of the evolving developments with coronavirus (COVID-19) and consistent with General

                                  15   Order No. 72-6, the hearing will take place in Courtroom 1 on the Fourth Floor, at 1301 Clay

                                  16   Street, Oakland, California. In order to protect the health of parties, attorneys, and court staff, no

                                  17   more than ten people will be permitted in the courtroom during the hearing. This includes the

                                  18   Judge, Courtroom Deputy, Court Security Officers, attorneys, and Defendant. To streamline the

                                  19   in-person proceedings, the Court DIRECTS the parties to meet and confer to discuss who will

                                  20   attend the hearing and email the list of proposed attendees (with all counsel cc’d) to

                                  21   HSGpo@cand.uscourts.gov. The parties shall email the Court by no later than November 25,

                                  22   2020.

                                  23           All persons attending the hearing in person must take the pre-screening questionnaire on

                                  24   the Court’s website: http://cand.uscourts.gov/wp-content/uploads/2020/05/CAND-COVID-19-

                                  25   Pre-Screening-Questionnaire.pdf. U.S. Probation and Pretrial Services officers may appear via

                                  26   Zoom, and all others who are not present but wish to listen to the proceedings may do so, by using

                                  27   the following Zoom Webinar link:

                                  28   https://cand-uscourts.zoomgov.com/j/1607976056?pwd=aW5IeE14UkJRbkdPTGJFWFUrRG1Cdz09
                                          Case 3:18-cr-00404-HSG Document 111 Filed 11/23/20 Page 2 of 2




                                   1          Webinar ID: 160 797 6056; and

                                   2          Password: 129759

                                   3          Or via iPhone one-tap:

                                   4   US: +16692545252,,1607976056#,,1#,129759# or +16468287666,,1607976056#,,1#,129759#

                                   5          Or via Telephone:

                                   6          +1 669 254 5252

                                   7          +1 646 828 7666

                                   8   International numbers are available: https://cand-uscourts.zoomgov.com/u/ach5LK3DtI.

                                   9          Persons granted remote access to court proceedings are reminded of the general prohibition

                                  10   against photographing, recording, and rebroadcasting of court proceedings (including those held

                                  11   by telephone or videoconference). See General Order 58 at Paragraph III. Any recording of a

                                  12   court proceeding held by video or teleconference, including “screen-shots” or other visual copying
Northern District of California
 United States District Court




                                  13   of a hearing, is absolutely prohibited. Violation of these prohibitions may result in sanctions,

                                  14   including removal of court-issued media credentials, restricted entry to future hearings, or any

                                  15   other sanctions deemed necessary by the court.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 11/23/2020

                                  18                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
